DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application on 07/11/2022 after final rejection of 04/29/2022 and advisory action of 06/30/2022.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on June 20, 2022 has been entered.  The Office action on currently pending claims 1-7 and 9-13 follows.

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Eric A. Bomkamp (Reg. No. 71,218) on August 15, 2022.

The application has been amended as follows: 
Claim 1 Lns.17-20: “wherein the second housing of the fuse module comprises:
an opening through which the fuse is installed and removed; and
a cover that covers and uncovers the opening, wherein the fuse fits into the second housing through the opening--; 
wherein a bottom surface of the second housing of the fuse module comprises a protrusion at an end of the second housing opposite an end of the second housing having the first connection of the at least two connections of the second housing, wherein the protrusion form-fits with a corresponding notch on a top surface the second fuse module”.
Claim 2 Lns.3-4: “wherein [a]--the-- bottom surface of the second housing of the fuse module and [a]--the-- top surface of the second fuse module”.
Claim 2 Ln.5: “second fuse module [should be]--is-- connected to the”.
Claim 8: (Canceled)
Claim 9 Ln.1: “The surge protection device ensemble according to claim [8]--1--”.
Claim 10 Lns.1-2: “The surge protection device ensemble according to claim [8]--1--”.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the allowability resides in the overall structure and functionality of the device as respectively recited in independent claim 1, and at least in part, because claim 1 recites the limitations: “wherein a bottom surface of the second housing of the fuse module comprises a protrusion at an end of the second housing opposite an end of the second housing having the first connection of the at least two connections of the second housing, wherein the protrusion form-fits with a corresponding notch on a top surface the second fuse module”.
The aforementioned limitations, in combination with all remaining limitations of respective independent claim 1, are believed to render said claim 1, and all claims depending therefrom (claims 2-7 and 9-13) allowable over the prior art references of record, taken either alone or in combination.
In the amendments filed on June 20, 2022, Applicant amended the claims to address the claim objections raised in final Office action of 04/29/2022.  The amendments have been fully considered and accepted.  The claim objections are hereby withdrawn.
Pohl (US 6940021) is still believed to be the closest prior art reference of record.  As outlined in the final Office action of 04/29/2022, the Pohl reference discloses a generic structure in which a surge protection device and at least one fuse module that are attached to a DIN rail.  However, Pohl fails to disclose, at least, the aforementioned limitations of independent claim 1.  
Furthermore, it is believed that none of the other remaining prior art references of record, taken alone or in combination, can be reasonably combined with the Pohl reference in order to arrive at the claimed device of the instant application absent impermissible hindsight and/or undo experimentation.  Therefore, none of the prior art references, taken alone or in combination, are believed to render the claimed invention unpatentable as claimed.
Finally, the Office has not identified any double patenting issues.
See next page→
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SUL whose telephone number is (571)270-1243. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHEN S SUL/            Primary Examiner, Art Unit 2835